Citation Nr: 1526659	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  11-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased evaluation for a low back disability, diagnosed as degenerative joint disease (DJD), currently evaluated as 20 percent disabling.

2. Entitlement to service connection for radiculopathy resulting from sciatica affecting the right lower extremity associated with lumbar spine DJD.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran had honorable active duty service from March 1968 to April 1970.

This appeal arose before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA), Regional Office (RO), which confirmed the 20 percent disability evaluation assigned to the Veteran's low back disorder.

In October 2010, the Board denied the claim of entitlement to an increased evaluation for a low back disability, diagnosed as degenerative joint disease, currently evaluated as 20 percent disabling.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with the directives specified.  The following day, the Court issued an order granting the Joint Motion, returning the case to the Board.  


FINDINGS OF FACT

1. The Veteran's lumbar spine DJD is manifested by, at its worst, forward flexion of 30 degrees or less, with flare-ups, less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.

2. The Veteran's lumbar spine DJD results in an associated objective neurologic abnormality, namely radiculopathy resulting from sciatica affecting the right lower extremity.

3. The Veteran's radiculopathy resulting from sciatica affecting the right lower extremity, associated with lumbar spine DJD, is manifested by moderate incomplete sciatic nerve paralysis.

4. The competent evidence of record demonstrates that Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 40 percent, but no greater, for the low back disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2. The criteria for service connection for radiculopathy resulting from sciatica affecting the right lower extremity, associated with lumbar spine DJD, with an initial evaluation of 20 percent, but no greater, have been met.  38 U.S.C.A. §§  1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8720 (2014).

3. The criteria for a total disability evaluation based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in January 2009.  This correspondence advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  VA and non-VA treatment records have been associated them with the claims file. The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2014).  The Veteran was afforded VA examinations in January 2009, December 2011, and August 2013.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached. Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

I. Schedular

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Degenerative arthritis established by X-ray findings will generally be rated on the basis of limitation of motion of the specific joint or joints involved.  Degenerative arthritis of the spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2014).

The Veteran's lumbar spine DJD is rated under Diagnostic Code 5242.  The General Formula for Diseases and Injuries of the Spine provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability can be rated under Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the spine, ratings related to the thoracolumbar spine are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

 A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran has claimed that his back disorder is worse than reflected by the 20 percent disability evaluation currently assigned.  He has stated that he experiences daily muscle spasms that begin in the low back and which radiate down the left leg causing spasms and a burning sensation in the calf.  He indicated that he has difficulty walking or standing for prolonged periods of time and that he has trouble bending over and with driving.  He expressed his belief that his disability worsens with every passing day.

The Veteran was examined by VA in January 2009.  The Veteran denied any hospitalizations or surgeries for his low back disorder.  He reported no urinary incontinence; although he admitted to mild fecal incontinence (the examiner noted this was of unknown etiology since the MRI showed no spinal cord involvement).  He complained of a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He said that the lumbar spine hurt all the time; he described it as a dull, burning sensation, with a sharp, stabbing pain that would radiate into the left buttock.  He indicated that he had weekly flare-ups that could last for hours; these were precipitated by strenuous activities or by a fall.  He had an antalgic gait (he dragged his right foot, which was related to post-polio syndrome).  Some lumbar flattening was noted, as were spasms.  He had pain on motion with tenderness on the left, but had no atrophy, guarding, or weakness of the muscles.  Vibration sensation was intact in the lower extremities.  Reflexes on the left were normal.  He had 45 degrees of forward flexion; 10 degrees of extension; 20 degrees of left lateral flexion and 10 degrees on the right; and 20 degrees of rotation on the left and to 15 degrees on the right.  He displayed pain on all motion.  Repeated movement reduced forward flexion to 40 degrees; all other motions remained the same.  A CT scan showed a disc bulge at L5-S1 on the left; a 2008 EMG was noted to be normal.  The diagnoses were degenerative disc disease at L5-S1 with bulging and left sided sciatica with muscle spasms.

Another VA examination was conducted in December 2011.  The Veteran indicated that he had flare-ups of pain that precluded all activities.  He had forward flexion to 40 degrees, with pain at 30 degrees; 10 degrees of extension, with pain at 10 degrees; right lateral flexion to 10 degrees, with pain at 10 degrees; left lateral flexion to 15 degrees, with pain at 15 degrees; and bilateral rotation to 15 degrees, with pain at 15 degrees.  He was unable to do three repetitions; the examiner noted that he had struggled to do the initial range of motion testing.  He was noted to have less movement than normal; pain on movement; and disturbance of locomotion.  There was no localized tenderness or pain to palpation and there was no muscle guarding.  On the left side, hip flexion, knee extension, ankle plantar flexion and dorsiflexion and great toe extension were all 4/5 (that is, there was active movement against some resistance).  There was muscle wasting on the right (the side affected by past polio).  The left knee and ankle deep tendon reflexes were normal.  The L2 and L3-4 dermatomes were decreased bilaterally, which was attributed to sciatica.  He had mild radicular pain, with moderate intermittent pain on the left.  He was noted to have intermittent urinary and fecal incontinence that were not related to his low back disorder.  There was no evidence of intervertebral disc syndrome (IVDS) and no incapacitating episodes.  He usually wore a back brace, although it was broken at the time of this examination.  X-rays showed an old healed T-12 compression fracture.

VA reexamined the Veteran in August 2013.  The examiner noted that the Veteran had been examined in person and that the entire claims folder had been reviewed.  The Veteran reported muscle spasms in the low back that would radiate down the back of the left leg causing muscle spasms and burning in his calf.  He indicated that he had difficulty standing or walking for prolonged periods of time (he could walk about 100 yards).  He also had trouble bending over and with driving (this was additionally complicated by the brace he had to wear on his right leg due to polio residuals).  He also noted trouble negotiating stairs.  He stated that "pain and disability worse every day."  He stated that he had chronic low back pain that would radiate into the buttocks, as well as daily muscle spasms.  On examination, he displayed 80 degrees of forward flexion, with pain at 80 degrees; 0 degrees of extension; right lateral flexion to 10 degrees, with pain at 10 degrees and to 30 degrees or greater on the left; and bilateral rotation to 30 degrees or greater.  The examiner noted that the Veteran would not attempt to extend the back; he reported pain after completing flexion and would right lateral flex one time only due to weakness and pain.  He was noted to have less movement than normal; weakened movement; excess fatigability; pain on movement; deformity; and some muscle atrophy in the right lower thoracic and upper lumbar areas.  He had pain to palpation over the lower thoracic area, as well as abnormal spinal contour and decreased muscle strength.  His left knee and ankle jerks were normal.  The L4, L5, and S1 dermatomes showed decreased sensation and L5 was absent.  Straight leg raises were negative.  He described severe pain and moderate numbness in the left lower extremity and mild pain in the right lower extremity.  Both sciatic nerves were involved.  The VA examiner summed up radiculopathy as being moderate bilaterally.  There was no evidence of IVDS.  He reported that he constantly used a back brace and a cane.  A January 2011 MRI was noted to show an old T-12 compression fracture; it was otherwise normal.

Also of record is a March 2015 Vocational Assessment from Clifford Vocational Services.  The Vocational Evaluator discusses at length the effect the Veteran's service connected disabilities have on his ability to function in a work environment.  The Vocational Evaluator's opinion considers the combined effect of the Veteran's service connected disabilities.  For this reason the opinion is less probative than the VA examiners because it is unclear to what extent the functional impairment described by the Vocational Evaluator is due to only the Veteran's lumbar spine DJD.

After a careful review of the evidence of record, it is found that a rating of 40 percent is warranted throughout the appeal period for the service-connected lumbar spine DJD.  The Board notes that the January 2009 VA examination report shows the Veteran had forward flexion of 45 degree with pain throughout his entire range of motion and the December 2011 VA examination report shows that the Veteran had forward flexion to 40 degrees but with pain starting at 30 degrees.  Additionally, the December 2011 report indicates the Veteran was unable to do repetitious motion.  This evidence persuades the Board that the Veteran's lumbar spine DJD more nearly approximates forward flexion of the thoracolumbar spine of 30 degrees or less, thereby, warranting a 40 percent rating.  

The Board acknowledges that the August 2013 VA examination report shows pain starting later in the range of motion than the other two examinations in addition to a greater range of motion than the other two examinations.  Nevertheless, in light of the fact that a more limited range of motion is displayed, with pain starting sooner in the range of motion, more often during the appeal period convinces the Board that such is a more accurate depiction of the Veteran's level of disability throughout the appeal period.  

A rating in excess of 40 percent requires either unfavorable ankylosis of the entire thoracolumbar spine or entire spine.  As the Veteran has movement of the spine, the record does not support a finding of ankylosis.  Therefore, a rating in excess of 40 percent is not warranted.  Moreover, the VA examiners have all pointed out that the Veteran does not suffer from intervertebral disc syndrome and that there are not, therefore, any incapacitating episodes related to this diagnosis.  Accordingly, a rating in excess of 40 percent is not warranted under DC 5243.  Furthermore, as there is no identifiable period that would warrant a rating in excess of 40 percent and; therefore, staged ratings are not appropriate in this case.  See Hart, 21 Vet. App. 505.

Finally, 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) says to evaluate any associated objective neurologic abnormalities.  The Board notes that the Veteran's sciatica causing pain in the left lower extremity, as a result of the Veteran's lumbar spine DJD, is already service connected.  However, the evidence of record also supports a finding of service connection for sciatica related to the right lower extremity as an associated objective neurologic abnormality result from the Veteran's lumbar spine DJD.  The August 2013 VA examination report notes the L4, L5, and S4 dermatomes showed decreased sensation and L5 was absent.  Both sciatic nerves were reported as involved.  The Board acknowledges that the Veteran has non-service-connected right lower extremity residuals associated with post-polio syndrome.  However, the August 2013 VA examination report shows, separate from any residuals of post-polio syndrome, the Veteran's lumbar spine DJD has affected the Veteran's sciatic nerves bilaterally resulting in bilateral radiculopathy.  Therefore, service connect is warranted for radiculopathy resulting from sciatica affecting the right lower extremity, associated with lumbar spine DJD.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  In regards to the appropriate rating, the Board is persuaded by the August 2013 report's description of right side radiculopathy being moderate in nature.  A rating of 20 percent is warranted pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8720 for moderate incomplete paralysis of the sciatic nerve.    

II. Extraschedular consideration

The Board has also considered referral for extraschedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine DJD with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the rating criteria provides for ratings based on the Veteran's symptoms including limitation of motion and pain.  

III. TDIU

Entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the scheduler rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  Id.  

The Veteran is now service connected for spinal DJD, evaluated as 40 percent disabling; sciatica, claimed as left leg pain associated with spinal DJD, evaluated as 20 percent disabling; and radiculopathy resulting from sciatic affecting the right lower extremity, associated with lumbar spine DJD, evaluated as 20 percent disabling; for a total combined evaluation of 60 percent.  As the two service- connected conditions that are not spinal DJD are a result of spinal DJD, all of the Veteran's service connected disabilities result from a common etiology or single accident.  Therefore, the Veteran meets the schedular requirements.  

For reasons stated below, the Board finds the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.

The August 2013 VA examiner stated "I feel he [the Veteran] is unemployable due to his radiculopathy which would impair him from physical employment and he also would not be able to sit for any length of time without aggravating his condition."  Moreover, the Veteran has submitted a vocational assessment, from Clifford Vocational Service, in which a Certified Vocational Evaluator concludes "[b]ased on review of the records and experience," that due to the Veteran's service connected disabilities he "is unable to secure and follow substantial gainful employment even at the sedentary level of work and has been unable to do so since 2003."

The Board is persuaded by these opinions that the Veteran is unable to maintain a substantially gainful occupation.  The evidence shows that the Veteran's service-connected conditions render him unable to perform the physical acts required of employment.  Furthermore, they show he is also incapable of sedentary employment as such employment would only exacerbate his conditions.  









In light of the evidence discussed above, the Board finds the Veteran meets the schedular criteria for TDIU and is unemployable due to his service-connected disabilities, thus entitlement to a TDIU is warranted in the instant case.


ORDER

Entitlement to an evaluation of 40 percent, but no greater, for the service-connected low back disability, diagnosed as DJD, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for radiculopathy resulting from sciatica affecting the right lower extremity, associated with lumbar spine DJD, is granted, with an evaluation of 20 percent, but no greater, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


